 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10
     WEST COAST TIRES & AUTO CENTER                     Case No. 1:19-cv-01165-DAD-SAB
11   LLC, et al.,
                                                        ORDER DIRECTING CLERK OF COURT
12                  Plaintiffs,                         TO CLOSE CASE AND REFLECT
                                                        VOLUNTARY DISMISSAL PURSUANT TO
13           v.                                         RULE 41(a) OF THE FEDERAL RULES OF
                                                        CIVIL PROCEDURE
14   MOHAMMAD NAVEED, et al.,
                                                        (ECF Nos. 18, 19)
15                  Defendants.

16

17          On November 4, 2019, a stipulation was filed dismissing all claims against Defendant

18 Gary Zarounian with prejudice and without an award of attorney’s fees or costs. (ECF No. 18.)

19 Additionally, on November 4, 2019, Plaintiffs filed a notice of voluntary dismissal of Defendant
20 Mohammad Naveed and the doe defendants, without prejudice. (ECF No. 19.) In light of the

21 notice of voluntary dismissal as well as the stipulation of the parties, this action has been

22 terminated, Fed. R. Civ. P. 41(a)(1)(A)(i)-(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th

23 Cir. 1997), and has been dismissed without an award of costs or attorney’s fees, with prejudice

24 as to Defendant Gary Zarounian, and without prejudice as to Defendant Mohammad Naveed or

25 other yet to be named doe defendants.

26 ///
27 ///

28 ///


                                                    1
 1 Accordingly, IT IS HEREBY ORDERED that:

 2          1.      All pending dates and matters are VACATED; and

 3          2.      The Clerk of the Court is DIRECTED to CLOSE the file in this case and adjust

 4                  the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

 5
     IT IS SO ORDERED.
 6

 7 Dated:        November 5, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
